                Case 20-19203-RAM       Doc 35     Filed 10/23/20   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov



In re: Raul Espinosa
                                                    Case No: 20-19203-RAM
                                                    Chapter 13
                   Debtor(s) /


          MOTION TO VALUE AND DETERMINE SECURED STATUS OF LIEN
                         ON PERSONAL PROPERTY

                          IMPORTANT NOTICE TO CREDITORS:
                    THIS IS A MOTION TO VALUE YOUR COLLATERAL

        This Motion seeks to value collateral described below securing the
        claim of the creditor listed below.


     IF YOU DISPUTE THE VALUE ALLEGED OR TREATMENT OF YOUR CLAIM
     PROPOSED IN THIS MOTION, YOU MUST FILE A WRITTEN OBJECTION NO
     LATER THAN TWO BUSINESS DAYS PRIOR TO THE SCHEDULED HEARING
                       [SEE LOCAL RULE 3015-3(A)(2)]


        If you have not filed a proof of claim, you have until the later of the
        claims bar date or 21 days from the date this Motion was served upon
        you to file a proof of claim or you will be deemed to have waived the
        right to payment of any unsecured claim to which you might otherwise
        be entitled. [See Local Rule 3015-3(A)(4)]

1.      Pursuant to 11 U.S.C. §506, Bankruptcy Rule 3012, and Local Rule 3015-3, the
        debtor seeks to value personal property securing the claim of Citizens Bank, N.A.
        xxxxxx8900 (“Lender”).


2.      (Select only one):

         X      Lender’s collateral consists of a motor vehicle and is particularly described
                as follows:




LF-102 (rev. 08/01/11)                     Page 1 of 3
                Case 20-19203-RAM        Doc 35     Filed 10/23/20   Page 2 of 3


                Year and Model of motor vehicle:
                2015 BMW 528i
                Vehicle Identification Number (VIN #):
                WBA5A5C53FD515905
                Odometer reading: 48,943

                Lender’s collateral consists of a lien on personal property other than a motor
                vehicle and is particularly described as follows:

3.    At the time of the filing of this case, the value of the personal property is
$12,500.00 as determined by Appraisal.

4.      The undersigned reviewed the docket and claims register and states (select only
        one):

                Lender has not filed a proof of claim in this case. The trustee shall not
                disburse any payments to Lender unless a proof of claim is timely filed. In the
                event a proof of claim is timely filed, it shall be classified as a secured claim
                to the extent provided in paragraph 3, above, and as a general unsecured
                claim for any deficiency, regardless of the original classification in the proof
                of claim as filed. Lender’s secured claim shall be paid through the plan at
                     % and for a total of $            .

                                               or

         X      Lender filed a proof of claim in this case [POC#7-1]. It shall be classified as
                a secured claim to the extent provided in paragraph 3, above, and as a
                general unsecured claim for any deficiency, regardless of the original
                classification in the proof of claim. Lender’s secured claim shall be paid
                through the plan at 3.25       % and for a total of $ 13,560.00           .

5.      The subject personal property may not be sold or refinanced without proper notice
        and further order of the court.

       WHEREFORE, the debtor respectfully requests an order of the Court (a)
determining the value of the personal property in the amount asserted in this Motion, (b)
determining the secured status of the Lender’s lien as stated above, (c) determining that
any timely filed proof of claim is classified as stated above, and (d) providing such other
and further relief as is just.

        NOTICE IS HEREBY GIVEN THAT:

        1.      In accordance with the rules of this Court, unless an objection is filed with the
                Court and served upon the debtor, the debtor’s attorney, and the trustee at
                least two (2) business days prior to the hearing scheduled on this Motion, the
                value of the collateral may be established at the amount stated above without
LF-102 (rev. 08/01/11)                     Page 2 of 3
                Case 20-19203-RAM       Doc 35    Filed 10/23/20   Page 3 of 3


                further notice, hearing, or order of the Court. Pursuant to Local Rule 3015-3,
                timely raised objections will be heard at the hearing scheduled on the Motion.

        2.      The undersigned acknowledges that this Motion and the notice of hearing
                thereon must be served pursuant to Bankruptcy Rule 7004 and Local Rule
                3015-3 at least 21 days prior to the hearing date and that a certificate of
                service must be filed when the Motion and notice of hearing thereon are
                served.


        Submitted by:

        /s/ Robert Sanchez
        Robert Sanchez, Esq.
        Robert Sanchez, P.A.
        355 West 49th Street
        Hialeah, FL 33012
        Tel: (305) 687-8008
        Fl Bar No. 0442161




LF-102 (rev. 08/01/11)                    Page 3 of 3
